Citation Nr: 1615272	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  08-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected traumatic arthritis of the right ankle.
 
2. Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected traumatic arthritis of the right ankle.
 
3. Entitlement to service connection for pain and numbness in the legs, to include as secondary to service-connected traumatic arthritis of the right ankle.
 
4. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).
 
5. Entitlement to an increased rating for traumatic arthritis of the right ankle, currently evaluated as 10 percent disabling. 
 
6. Entitlement to service connection for premature ventricular contractions with bradycardia (claimed as atrial fibrillation), to include as secondary to service-connected PTSD.

7. Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  A January 2007 rating decision denied entitlement to service connection for lumbar and cervical spine disorders and pain and numbness in the legs, awarded service connection for PTSD and assigned an initial 30 percent rating, and continued a previously assigned 10 percent rating for traumatic arthritis of the right ankle.  A November 2010 rating decision denied entitlement to service connection for premature ventricular contractions with bradycardia.

These claims were remanded in February 2012 for further development.  While a Supplemental Statement of the Case (SSOC) was apparently not issued following this development, the Board is granting three of the claims below.  Thus, there is no prejudice to the Veteran concerning the three issues being decided below.  

The Veteran testified via video conference before the undersigned Veterans Law Judge in December 2015; a hearing transcript is contained in the claims file.  

At the Veteran's December 2015 hearing, he testified that his service connection conditions ultimately led to his retirement.  Entitlement to a TDIU is an element of all increased ratings claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to a TDIU.

The issues of entitlement to an initial rating in excess of 30 percent for PTSD, entitlement to an increased rating in excess of 10 percent for traumatic arthritis of the right ankle, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At his December 2015 Board hearing, prior to the promulgation of a decision, the Veteran stated that he wished to withdraw his appeal of the issue of entitlement to service connection for a heart condition. 

2. His lumbar spine, cervical spine, and bilateral radiculopathy conditions were permanently worsened by his service-connected right ankle condition.  




CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to service connection for premature ventricular contractions with bradycardia (claimed as atrial fibrillation) have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The criteria for service connection for a lumbar spine condition as secondary to a right ankle condition have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

The criteria for service connection for a cervical spine condition as secondary to a right ankle condition have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

The criteria for service connection for a bilateral radiculopathy of the lower extremities as secondary to a right ankle condition have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  A substantive appeal may be withdrawn in writing or on the record at a hearing, and may occur at any time before the Board promulgates a decision.  38 C.F.R. § 20.202(b)(1) (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).

In the present case, the Veteran stated at his December 2015 Board hearing that he wanted to withdraw his claim of entitlement to service connection for a heart condition.  This is documented in the hearing transcript.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to review it, and it is dismissed.

Service Connection

The Veteran contends that he suffers from a lumbar spine condition, a cervical spine condition, and pain and numbness of the lower extremities as a result of his service-connected right ankle condition.  

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted, on a secondary basis, for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran underwent a VA joints examination in May 2006.  The examiner indicated the claims file was reviewed.  He described a constant, dull, and aching pain in both the cervical and lumbar areas of his spine.  Range of motion measurements were recorded for both segments in the examination report.  The examiner ultimately diagnosed a cervical muscle sprain and a lumbar sprain with radicular pain.  However he also noted that there was no evidence of radiculopathy.  The examiner ultimately opined that because the Veteran was walking normal without a limp, his ankle condition was not causing his lumbar and cervical spine pain; thus the spine conditions were not secondary to his right ankle condition.  The examiner further stated that the radicular leg pain was due to his spine problems and not due his ankle condition.  The examination report also contains imaging studies of both spinal segments which document "minimal degenerative changes."  

As the first VA examiner did not comment on the theory of aggravation, the Veteran underwent new VA examinations for his lower back, cervical spine, and radicular conditions in January 2015.  The examiner diagnosed intervertebral disc syndrome (IVDS) of the thoracolumbar spine, lumbosacral radiculopathy affecting the bilateral lower extremities, thoracolumbar radiculopathy affected the bilateral lower extremities, and cervical dorsopathy with radiculopathy affecting bilateral upper extremities.  The examination report contains thorough summaries of the examinations performed on both spinal segments, as well as the associated neurological conditions.  The examiner eventually opined that the current severity of these conditions was greater than the baseline level of severity prior to instances of aggravation.  He then stated the following:

Following [a prior Compensation and Pension examination] dated 2006-05-24, [the V]eteran received arthroscopic surgery on his right ankle, presumptively...as a function of ongoing/progressive complaints.  In this setting, the [V]eteran's ongoing ankle condition could reasonable be assumed to aggravate beyond otherwise natural progression [his] cervical and lumbar spinal conditions and therefore also [his] complaints [of] bilateral lower extremity pain and weakness.

After review of the evidence of record and resolving any reasonable doubt in the favor of the Veteran, the evidence is at least in a state of equipoise as to whether the Veteran's lumbar spine condition, cervical spine condition, and bilateral lower extremity radiculopathy were aggravated beyond normal progression by his service-connected right ankle condition.  There is no contrary opinion concerning aggravation in the record.  As such, service connection on a secondary basis is warranted, and the Veteran's claims are granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.310; Gilbert, 1 Vet. App. 49.


ORDER

The appeal of entitlement to service connection for premature ventricular contractions with bradycardia (claimed as atrial fibrillation) is dismissed.

Entitlement to service connection for a lumbar spine condition is granted.

Entitlement to service connection for a cervical spine condition is granted.  

Entitlement to service connection for radiculopathy of the bilateral lower extremities is granted.  


REMAND

As stated in the Introduction, review of the claims file reveals that a SSOC was not generated following the development performed as a result of the February 2012 Board remand.  As the remand directives specifically instructed that a SSOC be issued if the benefits sought are not granted, further action to ensure compliance with the Remand concerning the Veteran's remaining claims for higher ratings is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The issue of entitlement to a TDIU is inextricably intertwined with these claims; therefore this issue must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and add them to the claims file. 

2. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


